Case 1:21-cv-00411-TWP-MPB Document 8 Filed 04/30/21 Page 1 of 4 PageID #: 18




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

JAMES E. PHILLIPS,                                       )
                                                         )
                                Plaintiff,               )
                                                         )
                           v.                            )       No. 1:21-cv-00411-TWP-MPB
                                                         )
PENDLETON CORRECTIONAL FACILITY, et                      )
al.                                                      )
                                                         )
                                Defendants.              )

 ORDER DISMISSING COMPLAINT AND PROVIDING OPPORTUNITY TO AMEND

        Plaintiff James Phillips, an inmate at Pendleton Correctional Facility brings this action

pursuant to 42 U.S.C. § 1983, alleging the violation of his constitutional rights. Because

Mr. Phillips is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under

28 U.S.C. § 1915A(a) to screen his complaint before service on the defendants.

                                                I.
                                       SCREENING STANDARD

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). To survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.
Case 1:21-cv-00411-TWP-MPB Document 8 Filed 04/30/21 Page 2 of 4 PageID #: 19




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

Pro se complaints such as that filed by the plaintiff are construed liberally and held to "a less

stringent standard than pleadings drafted by lawyers." Cesal, 851 F.3d at 720.

                                              II.
                                        THE COMPLAINT

       The complaint names the following defendants: Pendleton Correctional Facility, Warden

Reagal, Officer C. Allen, and Officer C. Lloyd. Mr. Phillips is seeking an award of compensatory

and punitive damages.

       The complaint makes the following allegations. On March 11, 2020, Officer Allen and

Officer Lloyd allowed Offender Dantez Pitts to enter J-cell house without a pass in violation of

IDOC policy. Offender Pitts had previously tried to kill Mr. Phillips. After Offender Pitts was let

into J-cell house, he stabbed Mr. Phillips. The complaint states that allowing Offender Pitts into

J-cell house violated Mr. Phillips' Eighth Amendment right to be protected from attacks by other

inmates.

                                               III.
                                           DISCUSSION

       This action is brought pursuant to 42 U.S.C. § 1983. To state a claim under § 1983, a

plaintiff must allege the violation of a right secured by the Constitution or laws of the United States

and must show that the alleged deprivation was committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42, 48 (1988). "[T]he first step in any [§ 1983] claim is to identify

the specific constitutional right infringed." Albright v. Oliver, 510 U.S. 266, 271 (1994).

       The Eighth Amendment prohibits prison officials from acting with deliberate indifference

in failing to protect inmates from imminent harm. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

To prevail on a failure to protect claim, the plaintiff must prove: (1) that he was at a substantial



                                                  2
Case 1:21-cv-00411-TWP-MPB Document 8 Filed 04/30/21 Page 3 of 4 PageID #: 20




risk of serious harm that ultimately occurred, and (2) that the defendant was subjectively aware

that the plaintiff was at a substantial risk of harm and failed to make reasonable efforts to protect

the plaintiff from this substantial risk. Id. at 832-34.

        The failure-to-protect claims against C. Allen and C. Lloyd are dismissed for failure to

state a claim upon which relief may be granted. The complaint does not allege that C. Allen or

C. Lloyd knew about the history between Offender Pitts and Mr. Phillips or that they were

otherwise subjectively aware of a substantial risk of serious bodily harm to Mr. Phillips. Violations

of IDOC policy, such as allowing an inmate to enter J-cell house without a pass, do not by

themselves establish an Eighth Amendment violation.

        Any claim against Warden Reagal is dismissed for failure to state a claim upon which

relief may be granted because the complaint does not allege that Warden Reagal was personally

involved in causing Mr. Phillips to suffer a constitutional deprivation. "Individual liability under

§ 1983… requires personal involvement in the alleged constitutional deprivation." Colbert v. City

of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (internal quotation omitted) (citing Wolf-Lillie v.

Sonquist, 699 F.2d 864, 869 (7th Cir. 1983) ("Section 1983 creates a cause of action based on

personal liability and predicated upon fault. An individual cannot be held liable in a § 1983 action

unless he caused or participated in an alleged constitutional deprivation.... A causal connection, or

an affirmative link, between the misconduct complained of and the official sued is necessary.")).

        Any claim against Pendleton Correctional Facility is dismissed for failure to state a claim

upon which relief may be granted because a prison is not a suable entity under § 1983. See Smith

v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012).




                                                   3
Case 1:21-cv-00411-TWP-MPB Document 8 Filed 04/30/21 Page 4 of 4 PageID #: 21




                                          IV.
                                 OPPORTUNITY TO AMEND

       The dismissal of the complaint will not in this instance lead to the dismissal of the action.

Instead, the Mr. Phillips has through May 21, 2021, in which to file an amended complaint.

       The amended complaint will completely replace the original. Therefore, it must set forth

all parties, claims, and grounds for relief. The amended complaint must have the proper case

number, 1:21-cv-411-TWP-MPB, and the words "Amended Complaint" on the first page. If an

amended complaint is filed as directed above, it will be screened. If no amended complaint is filed,

this action will be dismissed without further warning or ability to show cause.

       The clerk is directed to send Mr. Phillips a copy of the Court's prisoner complaint form.

       IT IS SO ORDERED.

       Date:    4/30/2021



Distribution:

JAMES E. PHILLIPS
106333
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Inmate Mail/Parcels
4490 West Reformatory Road
PENDLETON, IN 46064




                                                 4
